Citation Nr: 0624551	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for gastroenteritis. 

3.  Entitlement to service connection for a deviated nasal 
septum. 

4.  Entitlement to service connection for a right ankle 
disability. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for left knee medial meniscus tear with degenerative 
joint disease.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for cervical spine degenerative joint disease.   

7.  Entitlement to a disability evaluation in excess of 10 
percent for scotoma of the left eye with macular pigmentary 
degeneration and in excess of 10 percent for scotoma of the 
right eye with macular pigmentary degeneration.   

8.  Entitlement to a compensable disability evaluation for 
sarcoidosis.  

9.  Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension with 
loss of consciousness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1991.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for tinnitus, gastroenteritis, bilateral hearing loss, 
deviated septum, a right wrist disability, a right ankle 
disability, hypertension, a dental disability and a growth on 
the lung, and denied entitlement to increased ratings for the 
cervical spine disability, left knee disability, bilateral 
macular degeneration, and sarcoidosis.  The RO also 
determined that there was no clear and unmistakable error in 
the September 1992 rating decision which denied entitlement 
to service connection for hypertension, and granted service 
connection for fracture of the right third finger.  The 
veteran appealed all issues except for the issues of service 
connection for tinnitus, a dental disability and hearing 
loss, and the clear and unmistakable error issue.  The issue 
of service connection for a growth of the lung was clarified 
as a compensable evaluation for sarcoidosis in an RO hearing 
in September 2001.    

By rating decision of July 2002 and in the October 2002 
statement of the case, the RO assigned separate 10 percent 
disability ratings to each eye for scotomas with macular 
pigmentary degeneration from July 31, 2000, the date of 
claim.  The RO also assigned a separate 10 percent rating to 
the residuals of the medial meniscus tear of the left knee 
from July 31, 2000, the date of claim.  

In the November 2000 rating decision, the RO adjudicated the 
claims of entitlement to service connection for hypertension, 
a right wrist disability, and a right ankle disability on the 
merits and the claims were denied.  These claims had been 
previously denied in a September 1992 rating decision.  The 
veteran only received notice of the denial of the claim for 
service connection for hypertension, not the claims for 
service connection for a right wrist and right ankle 
disability.  Thus, the September 1992 rating decision, which 
denied entitlement to service connection for hypertension, 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for hypertension.   

In September 2005, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.

The issues of entitlement to service connection for 
hypertension with loss of consciousness and right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not currently have a right wrist 
disability.    

2.  A deviated septum was detected after service and there is 
no competent evidence which relates the deviated septum to 
service.  

3.  The veteran does not currently have chronic 
gastroenteritis.      

4.  The service-connected left knee medial meniscus tear with 
degenerative joint disease is principally manifested by 
complaints of pain and objective findings of full extension, 
flexion from 130 degrees to full flexion, pain at the 
extremes of motion, soreness medially with repetitive motion, 
and X-ray evidence of mild degenerative arthritis without 
evidence of instability or subluxation.    

5.  The service-connected cervical spine degenerative joint 
disease is principally manifested by complaints of pain with 
objective findings of full forward flexion, some limitation 
of lateral flexion and rotation, fatigue and weakness with 
repeated and resisted movement at 60 degrees of rotation, 
slight tenderness along the spinous process of the cervical 
spine, and X-ray findings of degenerative joint disease; 
there is no objective evidence of moderate, severe, or 
pronounced disc disease with persistent symptoms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; ankylosis of the cervical spine; 
or intervertebral disc disease with incapacitating episodes 
having a duration of at least 2 weeks but no more than 4 
weeks during the past 12 months.    

6.  The veteran's service-connected scotoma of the right eye 
with macular pigmentary degeneration is currently manifested 
by corrected visual acuity of 20/30 at worst and the visual 
field average concentric contraction of 55.3 degrees. 

7.  The veteran's service-connected scotoma of the left eye 
with macular pigmentary degeneration is currently manifested 
by corrected visual acuity of 20/60 at worst and the visual 
field average concentric contraction of 55.1 degrees. 

8.  The veteran's service-connected sarcoidosis is currently 
asymptomatic, there are no clinical findings of sarcoidosis, 
and the veteran is not undergoing treatment for the 
sarcoidosis.     

9.  In a September 1992 rating decision, the RO denied 
entitlement to service connection for hypertension.     

10.  The evidence added to the record since the September 
1992 rating decision, when considered by itself or in 
connection with evidence previously assembled, is new and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hypertension.     


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 

2.  Chronic gastroenteritis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  A deviated septum was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for a disability evaluation in excess of 10 
percent for left knee medial meniscus tear with degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2005). 

5.  The criteria for a disability evaluation in excess of 10 
percent for cervical spine degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  

6.  The criteria for a disability evaluation in excess of 10 
percent for scotoma of the right eye with macular pigmentary 
degeneration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.83a, 4.84a, 
Diagnostic Codes 6077, 6078, 6079, 6080, 6081 (2005). 

7.  The criteria for a disability evaluation in excess of 10 
percent for scotoma of the left eye with macular pigmentary 
degeneration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.83a, 4.84a, 
Diagnostic Codes 6077, 6078, 6079, 6080, 6081 (2005). 

8.  The criteria for a compensable disability evaluation for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2005). 

9.  Evidence added to the record since the final September 
1992 rating decision is new and material; thus, the claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

With regard to the service connection claims and the claims 
for increased ratings, the Board concludes that the veteran 
has been afforded appropriate notice under the VCAA.  The RO 
provided a VCAA notice letter to the veteran in December 
2003.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate the claims for 
service connection and for higher ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, as the veteran was provided VCAA notice after 
the initial adjudication of the claims in November 2000.  The 
veteran was provided with content-complying notice in 
December 2003.  After the VCAA notice was provided, the 
veteran had over two years to respond to the notice and 
submit additional evidence in support of his claim.  The 
claim was readjudicated in supplemental statements of the 
case dated in February 2005, April 2005, and August 2005.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  See Mayfield, 
supra.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The Board also 
points out that the veteran has not alleged any prejudice.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the appeal of the service connection claims, 
element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Regarding the increased rating claims, elements (1), (2) and 
(3) (veteran status, current existence of a disability and 
relationship of such disability to the veteran's service) are 
not at issue.  Regarding element (4), degree of disability, 
as explained above, the veteran received proper notice with 
respect to that element.  Regarding element (5), effective 
date, any lack of advisement as to that element is 
meaningless, because increased disability ratings were not 
assigned to the service-connected disabilities, and thus, 
there can be no effective date to assign.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  VA treatment records from the VA medical 
facility in Temple dated from 1991 to 2005 have been obtained 
as have records from a service department medical facility in 
1992.  The veteran was afforded VA examinations in 1992, 
2000, 2001, 2004, and 2005 to determine the nature and 
etiology of the claimed disabilities and to evaluate the 
severity of the service-connected disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Regarding the claim to reopen service connection for 
hypertension, the Court held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio, supra.  The VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The claim to 
reopen presently before the Board was received at the RO in 
July 2000.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), new and material evidence, which became 
effective August 29, 2001.  In this case, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Analysis

I.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

 Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion
Right Wrist Disability

The veteran contends that he incurred a right wrist 
disability in service in January 1976 while playing football.  
The service medical records show that upon enlistment 
examination in August 1964, examination of the upper 
extremities was normal.  A January 1976 service medical 
record notes that the veteran sought medical treatment after 
injuring his right wrist two weeks prior when playing touch 
football.  The veteran reported having pain which was sharp 
when pressure was applied or when he picked up objects.  
Examination revealed no gross abnormalities.  There was good 
active range of motion with some tenderness on medial and 
lateral hand movement.  There was some mild tenderness on 
dorsiflexion and some tenderness to palpation over the volar 
surface of the right wrist.  Subsequent examination in May 
1978 and June 1989 revealed normal upper extremities.   
Separation examination in September 1991 revealed normal 
upper extremities.    

The veteran separated form service in December 1991.  He 
underwent VA examination in March 1992.  Examination revealed 
no significant abnormality or limitation in the range of 
motion of the wrist.  The diagnosis was past history of right 
wrist sprain with residuals, minor.  A September 2000 VA 
examination report indicates that examination of the right 
wrist was normal.  There was normal range of motion and 
strength.  There was no discomfort during the range of motion 
and no deformity or swelling.  X-ray examination was normal.  
The diagnosis was right wrist strain, normal examination.  
The October 2001 VA examination report indicates that the 
diagnosis was right wrist injury with residual.  Examination 
findings included wrist dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 45 degrees, which is normal range of 
motion of the wrist.  See 38 C.F.R. § 4.71a, Plate I (2005).  
Upon the most recent VA examination in July 2004, examination 
of the right wrist was unremarkable.  The veteran reported 
that he had some aches and pains in the right wrist.  
Clinical examination of the right wrist was unremarkable.  He 
had full range of motion.  There was no evidence of painful 
motion or point tenderness.    

The Board finds that the competent evidence of record shows 
that the veteran does not have a current right wrist 
disability.  The examinations in 1992, 2000, and 2001 
indicate that the veteran had right wrist sprain with 
residuals.  However, the examinations reports indicate 
examination of the right wrist was normal and there was no 
significant abnormalities of the right wrist.  The veteran 
reported having aches and pains.  Pain alone, in and of 
itself, is not a disability.  See Sanchez-Benitez v. West, 13 
Vet App 282 (1999) affd. on other grounds 239 F.3d 1356 (Fed. 
Cir. 2001).  Further, the most recent examination in 2004 
indicates that the right wrist was normal.  

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  

In this case the medical evidence shows that the right wrist 
is normal and the veteran does not have a right wrist 
disability.  Since there is no evidence of current 
disability, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.

Chronic Gastroenteritis

The veteran contends that he has chronic gastroenteritis 
which was incurred in service.  The service medical records 
show that upon enlistment examination in August 1964, 
examination of the abdomen was normal and a gastrointestinal 
disorder was not detected.  A March 1969 service medical 
record notes that the veteran was treated for 
gastroenteritis.  It was noted that he had an upset stomach 
for several days.  Separation examination in September 1991 
revealed a normal abdomen.  A gastrointestinal disorder was 
not diagnosed, and the veteran denied having or having had 
frequent indigestion or stomach or intestinal trouble.    

The veteran separated from service in December 1991.  He 
underwent VA examination in March 1992.  At the examination, 
the veteran reported having burning in the mid abdomen after 
eating and this occurred three or four times in the past two 
or three weeks.  There was no gastrointestinal diagnosis.  
The September 2000 VA examination report indicates that the 
veteran had a history of gastroenteritis but this disorder 
was not found on examination.  It was noted that the veteran 
had complaints of flatulence but no complaints of nausea, 
vomiting, diarrhea, or abdominal pain.  

The Board finds that the competent evidence of record shows 
that the veteran does not currently have a diagnosis of 
chronic gastroenteritis.  A grant of service connection 
requires a showing of current disability.  Shedden, supra.  
In this case there is no medical evidence of current chronic 
gastroenteritis.  Since there is no evidence of current 
disability, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.

Deviated Septum

The veteran contends that he incurred a deviated septum in 
service.  The veteran contends that the deviated septum 
caused breathing problems in service and after service.   

The competent medical evidence of record establishes that the 
veteran has a slight deviated septum.  The September 2000 VA 
examination report reflects a diagnosis of slight deviation 
of the septum of the nose, asymptomatic.     

However, there is no competent evidence of a link between the 
deviated septum and service.  There is no evidence of the 
deviated septum in service.  A deviated septum was not 
reported or diagnosed in service.  The service medical 
records show that the veteran did have breathing problems in 
service but there is no competent evidence that the breathing 
problems were due to the deviated septum.  The Board notes 
that service connection is in effect for sarcoidosis and the 
veteran's breathing difficulties in service were attributed 
to this disorder.  The evidence also shows that the veteran 
currently has asthma which is not service-connected.  

The veteran's own implied assertions that the deviated septum 
was incurred in service and caused breathing problem in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions.  

There is no competent evidence which relates the deviated 
septum to any injury, incident, or disease in service.  Since 
there is no favorable evidence in this regard, the 
preponderance of the evidence is against the claim for 
service connection for a deviated septum, and the claim is 
denied.  Gilbert, 1 Vet. App. at 54.  

II.  Increased Rating Claims

Legal Criteria: In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court has interpreted Francisco as meaning that the most 
recent, or "current", medical findings are to be given 
precedence over past examinations in adjudicating claims for 
a rating increase after an initial rating has been assigned 
in a final VA decision.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

Left knee medial meniscus tear with degenerative joint 
disease

Legal Criteria

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2005).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97(1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Discussion

The veteran's service-connected left knee disability has been 
rated since 1992 under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis, along with arthritis of the 
cervical spine.  In the July 2002 rating decision the left 
knee and cervical spine were rated separately, and the left 
knee was rated 10 percent disabling as meniscus tear with 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, impairment of the knee with subluxation or lateral 
instability.  Despite the change in the rating code, the RO 
clearly explained in a July 2002 statement of the case and a 
supplemental statement of the case dated in August 2005 that 
the 10 percent rating was based on painful limited motion.

The Board finds that a disability evaluation in excess of 10 
percent under Diagnostic Codes 5260 or 5261, pertaining to 
limitation of motion of the knee, is not warranted.  The 
medical evidence of record shows that the flexion of the left 
knee ranged from 130 degrees on one occasion to full flexion 
(140 degrees) on compensation examinations, and there was 
full extension of the left knee.  There is no evidence of 
flexion limited to 30 degrees or less.  Thus, a disability 
evaluation in excess of 10 percent under Diagnostic Code 5260 
is not warranted.  The veteran has full extension of the left 
knee.  Thus, a disability evaluation in excess of 10 percent 
under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2005).    In fact, 
there is no evidence that the left knee range of motion meets 
the criteria for a zero percent rating under either of these 
codes.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003.  
Degenerative arthritis of the left knee is established by x-
ray examination, and there is evidence of limitation of 
motion due to painful motion.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Board 
considered this Diagnostic Code in light of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although there was no pain on motion shown on examination in 
September 2000, minimal pain with knee use and pain only on 
the extremes of full motion in October 2001 and no change in 
knee function on repeated or resisted action in March 2004, 
some pain was noted on use of the knee on outpatient 
treatment evaluation in April 2005.  The Board, therefore, 
concludes that the compensable, 10 percent rating, is 
warranted under Diagnostic Code 5003, but there is no basis 
for a rating in excess of 10 percent.

VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application 
since there are no findings of instability in the left knee 
in addition to the arthritis of the left knee with painful 
motion.  As noted below, the VA examinations reports indicate 
that the left knee was stable and there was no evidence of 
instability or subluxation.  

The Board finds that a separate compensable evaluation is not 
warranted for the left knee under Diagnostic Code 5257.  The 
medical evidence of record shows that the veteran has 
complaints of pain and aching in the left knee.  He 
occasionally wore a brace when engaging in strenuous activity 
such as golfing, bowling, or biking.  A September 2000 VA 
examination showed normal knee stability.  An October 2001 
evaluation by an orthopedic surgeon indicates that there was 
no instability of the left knee.  The March 2004 VA 
examination showed no evidence of instability or subluxation 
of the left knee upon examination.  An April 2005 VA 
treatment record indicates that Drawer and Lachman signs were 
negative.  There are no objective findings of even slight 
lateral instability or subluxation of the left knee.  The 
symptomatology of the left knee disability has been described 
by the medical examiner as mild or minimal.  For instance, 
the March 2004 VA examination report indicates that there was 
mild degenerative arthritis of the left knee and a 
superimposed medial meniscus tear.  Thus, the Board finds 
that a separate compensable evaluation based on left knee 
instability is not warranted under Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown; supra.  However, where the diagnostic code under which 
instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 4.45, 
and 4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The left knee disability has not been shown to produce 
functional impairment that would warrant a rating higher than 
10 percent.  See DeLuca; supra.  The VA examinations reports 
show that the veteran has full extension of the left knee and 
a limitation of flexion of 10 degrees on only one occasion.  
Pain, endurance and fatigue were considered when range of 
motion testing was conducted.  The March 2004 VA examination 
report notes that there was no change in range of motion or 
function with repeated or resisted action.  There was no loss 
of endurance or fatigue.  The examiner noted that the left 
knee disability did not interfere with the veteran's 
occupation or daily activities.  The October 2001 VA 
examination report notes that there was minimally painful 
motion with use of the left knee.  There were no functional 
limitations with walking.  The competent evidence shows that 
there is no additional limitation of motion due to pain, 
weakness, fatigability, or incoordination.  Therefore, when 
all pertinent disability factors are considered, given the 
most recent medical evidence of record, and with 
consideration of the "DeLuca factors," there is no basis in 
the medical evidence for concluding that the veteran has 
limitation of motion of the left knee which would warrant an 
evaluation in excess of 10 percent.  In this respect, the 
veteran's current disability rating takes into consideration 
and incorporates any additional functional loss due to pain.

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent for 
the service-connected left knee medial meniscus tear with 
degenerative joint disease, and the claim for an increased 
rating is denied.  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) (1) (2005) is in order.  The evidence in this case 
fails to show that the veteran's left knee disability causes 
marked interference with his employment, requires frequent 
periods of hospitalization, or renders impractical the use of 
the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  
The evidence of record shows that the veteran is currently 
employed.  The September 2000, October 2001, and March 2004 
VA examination reports note that the left knee disability 
does not interfere with the veteran's occupation and it does 
not hinder occupational duties.  The March 2004 VA 
examination report notes that the veteran has not lost any 
time from work due to the left knee, and in April 2005 he 
reported working full time.  The left knee disability has not 
required hospitalization.  The Board notes that the 
disability rating assigned to the service-connected left knee 
disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  The Board finds that the veteran's symptoms of 
pain and slight limitation of flexion are consistent with the 
criteria in the Rating Schedule and are normal manifestations 
of this disability.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Consequently, the 
Board finds that a referral for extraschedular consideration 
is not warranted. 

Cervical Spine Degenerative Joint Disease

Legal Criteria

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005). 

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2005).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine, including intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, were amended.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003).

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

Effective from September 26, 2003, Diagnostic Code 5235, 
Vertebral fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 5237, 
Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal 
stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and 
Diagnostic Code 5242, Degenerative arthritis of the spine; 
are rated under the following new general rating formula for 
diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).  

Effective from September 26, 2003, Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  



Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  However, none 
of the cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3- 2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

The RO initially rated the veteran's cervical spine 
disability under Diagnostic Code 5003, degenerative joint 
disease, and a 10 percent rating was assigned on the basis of 
painful limited motion.  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
under the former provisions of the rating criteria for rating 
spine disabilities.  Diagnostic Code 5003 provides that the 
degenerative arthritis may be rated on the basis of 
limitation of motion, which in this case would be Diagnostic 
Code 5290, limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290.  A higher 
rating is not warranted under Diagnostic Code 5290.  The 
medical evidence of record shows that upon VA examination in 
September 2000, the veteran had normal range of motion of the 
cervical spine.  Upon VA examination in October 2001, the 
veteran had normal flexion and extension.  There was 
limitation of motion of right lateral flexion (zero to 40 
degrees), left lateral flexion (zero to 35 degrees), and 
rotation (zero to 70 degrees on the right and zero to 60 
degrees on the left).  An October 2001 evaluation by a 
private orthopedic surgeon indicates that the veteran's had 
full range of motion of the cervical spine.  Upon examination 
in March 2004, the veteran had full flexion of the cervical 
spine with minimal limitation of extension and moderate 
limitation of lateral flexion.  The Board finds that the 
limitation of some spinal motion in October 2001 and March 
2004 does not approximate moderate limitation of motion 
overall, but more closely approximates slight limitation of 
motion.  Therefore, a 20 percent rating under Diagnostic Code 
5290 is not warranted, since there is no evidence of moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.     

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent for 
the degenerative joint disease of the cervical spine under 
former Diagnostic Code 5293 (in effect prior to September 25, 
2002).  The September 2000 X-ray examination revealed 
evidence of mild degenerative disc disease at C5-C6 and C6-
C7.  Private computed tomography (CT) scan in October 2001 
revealed foraminal stenosis at C5-C6 and C6-C7 with severe 
facet joint degenerative joint disease, but a herniated 
nucleus pulposus was not detected.  X-ray examination in 2004 
revealed degenerative changes involving the cervical spine 
consisting of moderate productive changes at the lower levels 
and disc space narrowing at C5-C6 and C6-C7.  

There is no evidence of recurring, severe or pronounced 
attacks of disc disease.  The October 2001 VA examination 
report notes that the veteran reported that pain occasionally 
radiated into the right arm.  The March 2004 VA examination 
report notes that the veteran had occasional symptoms of pain 
and stiffness.  The pain was not incapacitating but was 
described as mostly stiffness and popping.  Neurological 
examination in 2001 and 2004 was normal.  The March 2004 VA 
examination report indicates that sensory and motor 
examination is normal.  Thus, the Board finds that a 
disability evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is not 
warranted under the former provisions of Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected cervical spine disability causes 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
treatment records show occasional complaints of pain.  There 
is no evidence in the treatment records of physician-
prescribed bed rest and treatment.  The March 2004 VA 
examination report specifically notes that the veteran did 
not have incapacitating episodes.  

While the veteran has complaints of occasional radiating pain 
which radiated to the right arm, the VA examinations did not 
identify a separate neurological disability due to the 
service-connected cervical spine disability.  As noted above, 
2001 (VA and private) and 2004 examinations showed no 
neurological deficits.  The Board finds that a separate 
disability evaluation for neurological residuals of the 
veteran's degenerative disc disease of the cervical spine is 
not warranted under the revised provisions of Diagnostic Code 
5293 because there are no neurological abnormalities that 
would reflect mild incomplete paralysis of the radicular 
group, the requirement for the minimum 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 8513 (Diseases of 
the Peripheral Nerves).

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected cervical spine disability are contemplated 
in the 10 percent rating assigned under Diagnostic Code 5003.  
As discussed above, the 10 percent rating is assigned to the 
noncompensable limitation of motion of the cervical spine due 
to pain.  The October 2001 VA examination indicates that the 
veteran has some pain with motion with left lateral flexion 
and rotation to the left.  The March 2004 VA examination 
report indicates that the veteran had discomfort with passive 
rotation to the left at 60 degrees.  The veteran also had 
fatigue and weakness at 60 degrees of rotation with repeated 
and resisted movement.  However, the examiner also noted that 
there was no adverse functional effect on the veteran's 
activities of daily living.  There is no indication that 
pain, due to disability of the cervical spine, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  Any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, moderate or severe limitation of motion of the 
cervical spine or ankylosis of the spine.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra. 

Consideration of the revised rating criteria effective from 
September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
degenerative joint disease of the cervical spine under the 
general rating formula for diseases and injuries of the spine 
in effect from September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005).  In order for a rating 
in excess of 10 percent to be assigned under the revised 
rating criteria, the evidence must establish forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  

The medical evidence of record shows that the veteran had 
full flexion of the cervical spine.  There is no evidence of 
painful motion with forward flexion.  Combined range of 
motion ranged from 265 degrees to 340 degrees (normal 
combined range of motion).  There is no evidence of muscle 
spasm on examination or guarding.  The VA examinations 
described the musculature of the back as normal and 
excellent.  The veteran was able to walk unaided.  Gait and 
posture was normal.  There was no evidence of abnormal spine 
contour.  The VA examination reports indicate that there were 
no deformities or postural abnormalities.  There was no 
ankylosis of the cervical spine.    

A rating in excess of 10 percent is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  As discussed above, there is no 
evidence in the treatment records of physician-prescribed bed 
rest and treatment.  The March 2004 VA examination report 
indicates that the veteran did not have incapacitating 
episodes.  

As also discussed above, the VA examinations did not indicate 
neurological abnormalities as would warrant a separate 
compensable rating.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent for the cervical spine 
degenerative joint and disc disease is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the 
cervical spine under the former and revised rating criteria 
for spine disabilities.   

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) (1) (2005) is in order.  The evidence in this case 
fails to show that the veteran's cervical spine disability 
causes marked interference with his employment, requires 
frequent periods of hospitalization, or renders impractical 
the use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1).  The evidence of record shows that the 
veteran is currently employed.  The September 2000 and March 
2004 VA examination reports note that the cervical spine 
disability does not interfere with the veteran's occupation 
and it does not hinder occupational duties.  The cervical 
spine disability has not required hospitalization.  The Board 
notes that the disability rating assigned to the service-
connected cervical spine disability contemplates a level of 
interference with employment associated with the degrees of 
disability demonstrated.  The Board finds that the veteran's 
symptoms of pain and slight limitation of motion are 
consistent with the criteria in the Rating Schedule and are 
normal manifestations of this disability.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted. 

Scotomas of the left and right eyes with macular pigmentary 
degeneration

Legal Criteria

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2005).

Under Diagnostic Code 6081, a minimum 10 percent rating is 
assigned for scotoma, pathological, unilateral, large or 
centrally located.  The underlying note indicates "Rate on 
loss of central visual acuity or impairment of field vision.  
Do not combine with any other rating for visual impairment."  
38 C.F.R. § 4.84a, Diagnostic Code 6081 (2005).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2005).  

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity rating from 
20/50 to 20/100 in the service-connected eye.  For visual 
acuity in the service-connected eye of 20/200 or 15/200, a 20 
percent rating is warranted.  Visual acuity of 10/200 or 
worse in the service-connected eye warrants a 30 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6077, 
6079.

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75. 

The VA has promulgated regulations governing the measurement 
of the visual field.  Under 38 C.F.R. § 4.76a, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of this section.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual fields.  The difference divided by eight 
represents the average contraction for rating purposes.

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22-1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (2005).

Under Table III of § 4.76a, of 38 C.F.R. (2005), the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: Temporally: 85; down temporally: 85; down: 65; down 
nasally: 50; nasally: 60; up nasally: 55; up: 45; up 
temporally: 55. The total is 500 degrees.

Bilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/50.  
Bilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 30 percent 
disabling or as equivalent to visual acuity of 20/70.  
Bilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 50 percent 
disabling or as equivalent to visual acuity of 20/100.  
Bilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 70 percent 
disabling or as equivalent to visual acuity of 20/200.  
Bilateral concentric contraction of the visual fields to 5 
degrees is rated as 100 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. 4.84a, Diagnostic Code 
6080 (2005).  

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/50.  
Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2005). 

Bilateral visual field loss with loss of the nasal half 
warrants a 20 percent rating and bilateral visual field loss  
with loss of the temporal half warranted a 30 percent rating.  
Impairment of field vision with homonymous hemianopsia 
warrants a 30 percent rating.  38 C.F.R. 4.84a, Diagnostic 
Code 6080 (2005).

Discussion

The RO has rated the veteran's scotoma of the left and right 
eyes with macular pigmentary degeneration under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6081, scotoma, pathological, 
unilateral.  A 10 percent rating is assigned to each eye.  
The 10 percent rating is the minimum rating under Diagnostic 
Code 6081.  See 38 C.F.R. § 4.84a, Diagnostic Code 6081.  The 
Note indicates this disorder may also be rated as loss of 
central visual acuity or impairment of field vision.  Id.     

A 20 percent rating for loss of visual acuity requires that 
corrected vision be 20/70 in one eye and 20/50 in the other 
eye, or 20/200 in one eye and 20/40 in the other eye.  A 30 
percent rating requires that the corrected vision be 20/70 in 
each eye, or 10/200 in one eye and 20/40 in the other eye.  
38 C.F.R. § 4.84(a), Diagnostic Codes 7077, 6078, 6079.  In 
this case, an evaluation in excess of 10 percent is not 
authorized under the criteria used to evaluate visual acuity.  
From 2001 to 2005, the veteran's visual acuity with 
correction was measured as 20/25 and 20/20 with 20/30 on one 
occasion in the right eye and 20/30, 20/40, 20/50, 20/60, 
20/40, 20/50-4, and 20/40 in the left eye.  Using the worst 
visual acuity in each eye which would be 20/60 in the left 
eye and 20/30 in the right eye, under the criteria listed in 
the Diagnostic Codes 6061 through 6079, this level of visual 
acuity is only authorized a 10 percent evaluation (when 
concluding that the corrected visual acuity of 20/60 in the 
left eye more closely approximates 20/70).  If the veteran's 
most recent examination results, taken from a May 2005 eye 
examination, are used (right eye corrected visual acuity is 
20/20 and left eye corrected visual acuity is 20/40), only a 
noncompensable evaluation would be assigned.  See 38 C.F.R. 
Part 4, Diagnostic Code 6079 (2005).  Consequently, an 
evaluation in excess of 10 percent for each eye (combined 
rating of 20 percent) solely on the basis of visual acuity is 
not warranted.  Rating each eye unilaterally would result in 
no higher ratings than currently assigned. 

The Board has also evaluated the service-connected eye 
disorder under Diagnostic Code 6080, impairment of field 
vision.  The visual field testing was conducted for each eye 
in October 2001 and March 2004.  The diagrams are associated 
with the VA examinations reports.   

The following points were mapped in October 2001 for the 
visual field in veteran's right eye: temporally (normal is 85 
degrees) was about 72 degrees; down temporally (normal is 85 
degrees) was 75 degrees; down (normal is 65 degrees) was 65 
degrees; down nasally (normal is 50 degrees) was 50 degrees; 
nasally (normal is 60 degrees) was about 57 degrees; up 
nasally (normal is 55 degrees) was about 52 degrees; up 
(normal is 45 degrees) was 45 degrees; and up temporally 
(normal is 55 degrees) was 55 degrees.  The number of degrees 
lost is determined at each meridian by subtracting the 
remaining degrees from the normal visuals fields.  The 
degrees lost are added together to determine the total 
degrees lost which is 29 degrees in the right eye.  
Subtraction of that number from 500 results in a sum of 471, 
which, when divided by 8 yields 58.9 degrees of average 
concentric contraction in the right eye.  Under the criteria 
at Diagnostic Code 6080, this level of concentric contraction 
in one eye (unilateral) is to be evaluated as 10 percent 
disabling.  

The following points were mapped in October 2001 for the 
visual field in veteran's left eye: temporally (normal is 85 
degrees) was about 65 degrees; down temporally (normal is 85 
degrees) was 70 degrees; down (normal is 65 degrees) was 65 
degrees; down nasally (normal is 50 degrees) was 50 degrees; 
nasally (normal is 60 degrees) was about 58 degrees; up 
nasally (normal is 55 degrees) was 55 degrees; up (normal is 
45 degrees) was 45 degrees; and up temporally (normal is 55 
degrees) was about 52 degrees.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visuals fields.  The degrees lost are 
added together to determine the total degrees lost which is 
40 degrees in the left eye.  Subtraction of that number from 
500 results in a sum of 460, which, when divided by 8 yields 
57.5 degrees of average concentric contraction in the left 
eye.  Under the criteria at Diagnostic Code 6080, this level 
of concentric contraction in one eye (unilateral) is to be 
evaluated as 10 percent disabling.

The following points were mapped in March 2004 for the visual 
field in veteran's right eye: temporally (normal is 85 
degrees) was 75 degrees; down temporally (normal is 85 
degrees) was 70 degrees; down (normal is 65 degrees) was 55 
degrees; down nasally (normal is 50 degrees) was about 48 
degrees; nasally (normal is 60 degrees) was about 55 degrees; 
up nasally (normal is 55 degrees) was 50 degrees; up (normal 
is 45 degrees) was about 38 degrees; and up temporally 
(normal is 55 degrees) was about 52 degrees.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visuals fields.  The 
degrees lost are added together to determine the total 
degrees lost which is 57 degrees in the right eye.  
Subtraction of that number from 500 results in a sum of 443, 
which, when divided by 8 yields 55.3 degrees of average 
concentric contraction in the right eye.  Under the criteria 
at Diagnostic Code 6080, this level of concentric contraction 
in one eye (unilateral) is to be evaluated as 10 percent 
disabling.

The following points were mapped in March 2004 for the visual 
field in veteran's left eye: temporally (normal is 85 
degrees) was about 72 degrees; down temporally (normal is 85 
degrees) was about 68 degrees; down (normal is 65 degrees) 
was 58 degrees; down nasally (normal is 50 degrees) was 50 
degrees; nasally (normal is 60 degrees) was about 57 degrees; 
up nasally (normal is 55 degrees) was about 48 degrees; up 
(normal is 45 degrees) was about 38 degrees; and up 
temporally (normal is 55 degrees) was about 52 degrees.  The 
number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visuals 
fields.  The degrees lost are added together to determine the 
total degrees lost which, in this case, is 59 degrees in the 
left eye.  Subtraction of that number from 500 results in a 
sum of 441, which, when divided by 8 yields 55.1 degrees of 
average concentric contraction in the left eye.  Under the 
criteria at Diagnostic Code 6080, this level of concentric 
contraction in one eye (unilateral) is to be evaluated as 10 
percent disabling.

In order for a 20 percent rating to be assigned based upon 
field vision impairment unilaterally, the concentric 
contraction must be to 15 degrees but not to 5 degrees.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  If the eyes are 
rated bilaterally, in order for a rating in excess of 20 
percent to be assigned, the concentric contraction must be to 
45 degrees but not to 30 degrees.  Id.  As noted above, the 
results of the vision field testing in 2001 and 2004 do not 
support higher ratings for the right and left eyes, whether 
the eyes are rated unilaterally or bilaterally.    

The Board finds that there is no medical basis for assignment 
of a higher rating based on impairment of visual acuity or 
impairment of field vision.  Accordingly, there is no basis 
for the assignment of a schedular rating in excess of the 
currently assigned 10 percent to each of the eyes.  The Board 
concludes that the preponderance of the evidence is against a 
rating in excess of 10 percent for each eye, and the claim 
for an increased rating is denied.

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) (1) (2005) is in order.  The evidence in this case 
fails to show that the veteran's eye disabilities cause 
marked interference with his employment, require frequent 
periods of hospitalization, or render impractical the use of 
the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  
The evidence of record shows that the veteran is currently 
employed and there is no evidence that the eye disabilities 
markedly interfere with employment.  The eye disabilities 
have not required hospitalization.  The Board notes that the 
disability rating assigned to the service-connected 
disability contemplates a level of interference with 
employment associated with the degrees of disability 
demonstrated.  The Board finds that the veteran's symptoms 
are consistent with the criteria in the Rating Schedule and 
are normal manifestations of this disability.  The Board 
finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted. 

Sarcoidosis

Legal Criteria

Under Diagnostic Code 6846, a noncompensable rating is 
provided for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A 30 percent rating requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  A 100 
percent rating is warranted for sarcoidosis with cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2005).  

Diagnostic Code 6846 indicates that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for chronic bronchitis with forced expiratory volume in one 
second of (FEV-1) of 71 to 80 percent predicted or; the ratio 
of forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 
to 65 percent predicted.  A 60 percent rating is warranted 
for FEV-1 of 40 to 55 percent predicted or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent disability rating is 
warranted for FEV-1 less than 40 percent of predicted value, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40 percent predicted or; maximum exercise capacity less than 
15 ml/kg/minutes oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure) or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2005).  

Under 38 C.F.R. § 4.31, it is provided that where the Rating 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Discussion

A noncompensable rating for the veteran's sarcoidosis has 
been in effect since January 1992.  The medical evidence of 
record shows that the service-connected sarcoidosis is in 
remission and is not clinically present upon examination.  
The September 2000 VA examination report indicates that 
examination of the chest and lungs was unremarkable and chest 
x-ray was normal.  The October 2001 VA examination report 
indicates that the veteran did not have a productive cough, 
sputum, hemoptysis, or dyspnea on exertion.  Examination 
revealed no findings of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The veteran was not 
undergoing any treatment for the sarcoidosis.  The diagnosis 
was sarcoidosis by history in remission.  A March 2005 VA 
examination report indicates that examination did not reveal 
cor pulmonale or pulmonary hypertension.  There was no 
evidence of a pulmonary emboli.  The diagnosis was no sign of 
sarcoidosis on x-ray examination in 2002 and clinically, the 
veteran did not have sarcoidosis.  The examiner noted that 
the veteran had asthma but no symptoms that could be related 
directly to sarcoidosis.  The report indicates that the 2002 
x-ray examination indicated that the lung fields were clear 
and there was no adenopathy.  

There is no competent evidence of pulmonary involvement with 
symptoms.  The competent evidence of record shows that there 
are no clinical signs or symptoms of sarcoidosis.  Therefore, 
the zero percent rating for sarcoidosis is appropriate under 
Diagnostic Code 6846.  There is no evidence of pulmonary 
involvement with persistent symptoms which is required for a 
higher rating under Diagnostic Code 6846.  The preponderance 
of evidence is against a higher rating.  

A compensable rating is not warranted if the service-
connected sarcoidosis is evaluated under Diagnostic Code 
6600.  The veteran underwent pulmonary function tests in 
March 2005.  FEV-1 was 109 percent predicted; FEV-1/FVC was 
83 percent; and DLCO (SB) was 103 percent predicted.  The 
interpretation was normal spirometry, volume and diffusion.  
The pulmonary function test findings do not meet the criteria 
for a 10 percent rating or higher under Diagnostic Code 6600.  

In conclusion, the Board finds that the veteran is not 
entitled to a compensable evaluation for sarcoidosis.  There 
is no showing that sarcoidosis is currently symptomatic and 
the veteran is not receiving treatment for sarcoidosis.  The 
Board concludes that the preponderance of the evidence is 
against a compensable disability evaluation for the service-
connected sarcoidosis, and the claim for an increased rating 
is denied.

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) (1) (2005) is in order.  The evidence in this case 
fails to show that the veteran's sarcoidosis causes marked 
interference with his employment, requires frequent periods 
of hospitalization, or renders impractical the use of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1).  The 
evidence of record shows that the veteran is currently 
employed.  As noted above, the sarcoidosis is currently 
asymptomatic.  The sarcoidosis has not required 
hospitalization.  The evidence shows that the sarcoidosis 
does not present an unusual or exceptional disability picture 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted. 

III.  New and Material Evidence

Legal Criteria

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Discussion

In a September 1992 rating decision, the RO denied 
entitlement to service connection for hypertension on the 
basis that the evidence did not show a diagnosis of 
hypertension in service or upon examination.  The evidence of 
record at the time of this decision included the service 
medical records and a March 1992 VA examination report.  The 
veteran was notified of this decision in October 1992 and he 
did not file an appeal.  The September 1992 decision became 
final.  38 U.S.C.A. § 7105;38 C.F.R. § 20.1103.   

In July 2000, the veteran filed a claim for service 
connection for hypertension in addition to other 
disabilities.   

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since the September 1992 rating decision 
includes a September 2000 VA examination report and a July 
2004 VA examination report.  

The Board finds the September 2000 VA examination report to 
be new and material evidence.  This evidence is new because 
it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it bears directly and 
substantially upon the specific matter under consideration 
which is whether the veteran currently has hypertension that 
was incurred in or is medically related to service.  One of 
the reasons for the denial of service connection in September 
1992 was that the veteran did not have a current diagnosis of 
hypertension.  The September 2000 VA examination establishes 
a current diagnosis of hypertension.  Thus, the Board finds 
this evidence to be new and material evidence and the claim 
for service connection for hypertension is reopened.   


ORDER

Entitlement to service connection for a right wrist 
disability is denied. 

Entitlement to service connection for chronic gastroenteritis 
is denied. 

Entitlement to service connection for a deviated septum is 
denied. 

Entitlement to a disability evaluation in excess of 10 
percent for left knee medial meniscus tear with degenerative 
joint disease is denied.   

Entitlement to a disability evaluation in excess of 10 
percent for cervical spine degenerative joint disease is 
denied.   

Entitlement to a compensable disability evaluation for 
sarcoidosis is denied.   

Entitlement to a disability evaluation in excess of 10 
percent for scotoma of the left eye with macular pigmentary 
degeneration and in excess of 10 percent for scotoma of the 
right eye with macular pigmentary degeneration is denied.   

New and material evidence has been received to reopen the 
claim for service connection for hypertension, and the claim 
is reopened.      




REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for service connection for hypertension, 
the Board finds that another VA medical opinion as to 
etiology is necessary.  The veteran was afforded a VA 
examination in July 2004 in order to determine whether the 
current hypertension is related to service.  It does not 
appear from the examination report that the examiner 
considered pertinent medical evidence from service, 
specifically that the veteran had an elevated blood pressure 
reading of 160/100 upon separation examination in September 
1991.  The Board finds that another VA examination is needed 
to determine whether the current hypertension is related to 
service.  

Regarding the claim for service connection for a right ankle 
disability, there is evidence of a current disability.  The 
July 2004 VA examination report reflects a diagnosis of 
residual sprain of the right ankle.  The service medical 
records dated in June 1971 and June 1981 reflect diagnoses of 
right ankle sprain.  The VCAA specifically provides that an 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, 
a veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  A medical opinion is needed to determine whether the 
current residual sprain of the right ankle is related to 
service.  

The record shows that the veteran reported that he was 
treated for hypertension and a right ankle disability at the 
VA medical facility in Temple.  The claims file does not 
include treatment records from this facility from May 2005.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for 
hypertension and a right ankle disability 
from the Temple VA medical facility from 
May 2005 to present.   

2.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of the current 
hypertension.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current hypertension is related to any 
disease or injury in service.  Attention 
is invited to the September 1991 service 
separation examination which shows an 
elevated blood pressure reading of 
160/100.  The examiner should provide a 
rationale for all conclusions.

3.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of the current residual 
right ankle sprain.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current residual right ankle sprain is 
related to any disease or injury in 
service.  Attention is invited to the 
service medical records dated in June 
1971 and June 1981 which show diagnoses 
of right ankle sprain.  The examiner 
should provide a rationale for all 
conclusions.

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


